Case 1:20-cv-00182-MJT-ZJH Document1 Filed 08/22/19 Page 1of5 PagelD#: 1

PRISONER'S CIVIL RIGHTS COMPLAINT (Rev. 05/2015)
United States Courts
IN THE UNITED STATES DISTRICT COURT Southern Dist of Texas
FOR THE _SouTtt SouTHERN DISTRICT OF TEXAS

“Hougros/ DIVISION AUS 22 2013
kkeu Angte oJ #7 4 4 3 lo3 2 David J. Bradley, Clerk of Court

Papin ’s Nant ie and dD Number
a Lai
2.400 Wallace, Pack Rd.

‘Texas 11868
Place of Confinement

CASE NO.
(Clerk will assign the number)

 

v. Bryan n CoMier TOCT Erecutive Dic.
P.6, BOX

Huntsville Texas 1734a- 0094
Defendant’s Name and Address

 

Defendant’s Name and Address

 

Defendant’s Name and Address
(DO NOT USE “ET AL.”)

 

INSTRUCTIONS - READ CAREFULLY
NOTICE:

Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep
a copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE .
SIDE OR BACKSIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGEAND WRITE ON IT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID) , the list labeled as “VENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.

Rev. 05/15
Case 1:20-cv-00182-MJT-ZJH Document1 Filed 08/22/19 Page 2 of 5 PagelD#: 2

FILING FEE AND IN FORMA PAUPERIS (IFP)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma
pauperis data sheet, from the law library at you prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “... if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount ofa filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or a initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate,
assess and collect the entire filing fee or an initial partial filing fee, then monthly installments from you inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4, Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed
in forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting
it to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to file a NOTICE OF THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? YES W NO
B. If your answer to “A” is “yes”, describe each lawsuit in the space below. (If there is more than one
lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)
1. Approximate date of filing lawsuit: NA / A
2. Parties to previous lawsuit:
Plaintifi(s) M/A
Defendant(s) AV L A
Court: (If federal, name the district; if state, name the county.) N UA
Cause number: W/A
Name of judge to whom case was assigned: _A/V /: A
Disposition: (Was the case dismissed, appealed, still pending?) N [: A
Approximate date of disposition: M, /A

rn YM FY

Rev. 05/15
/

IL.

Til.

IV.

*® Note: Al Grievances Were Filed By Tamate (sie in Class Action Lautsuit

Case 1:20-cv-00182-MJT-ZJH Pocume) x File a aateg Page 3 of 5 PagelD#: 3
a\VWace tach Unt

PLACE OF PRESENT CONFINEMENT: 400 Wa Wace fack Gd», Navaceta TH. 178 68

EXHAUSTION OF GRIEVANCE PROCEDURES:

Have you exhausted all steps of the institutional grievance procedure? wv YES __NO

Attach a copy of your final step of the grievance procedure with the response supplied by the institution.
Py ance TF Tamate t i 144+ CV-O1G4S Coley Collier

PARTIES TO THIS SUIT:
A. Name and address of plaintiff: Rett Pon gto n JF, 0 c3* 1995 b3. Wa Wace Pack Unit
2400 Wallace Pack Rd, Navaseta leyas 17868

 

B. Full name of each defendant, his official position, his place of employment, and his full mailing address.

Defendant #1: Bryan Co Wier sIDCES Executive Director
fo0. Box 41, Huntsville, Texas 17342-6094

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Neal igence fo Use KAminstative Yowerlo Keep Yanlift From Exposure [o hazardous Heat.

Defendant #2:

 

 

Briefly describe the acts(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #3:

 

 

Briefly describe the acts(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #4:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #5:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Rev. 05/15
VI.

VIL

Vil.

Case 1:20-cv-00182-MJT-ZJH Document1 Filed 08/22/19 Page 4 of 5 PagelD#: 4
STATEMENT OF CLAIM:

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,

when did it happen, and who was involved. Describe how each defendant is involved. You need not give
any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number

and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY
STRIKE YOUR COMPLAINT.

T Was Included In the Clacshchisn Lawsuit: Gle ELAL. v. Collier ebal *4-ia-Cy- 01648, Filed By \nmate
Cole And Eebsard’s Law Firm The lawyers Recciveh 1S mithivy For Ther Efforts \sThe Setlements My
Loussts Reauesting Menekary Da sgestort 120 N:\ien hs My Rayment \n' The Settlement Te Re Pad By
The SameSource. For J. Decades Tire BeenExpesoh TeDeng ersuslheck. PackA \sOne DE The Nits Tha¥ it
Oncurred.On Lim Reg west ing Te Be Kid Honan Danses for fn j Future Wespitel sts hich May bécur As
Ash Result 6F Prdengl Eipesuce High Weak. Bryan Cn Gitiec \sDataty Reponsible la lcs Ad miavoteative
Negligence Vo Ensure That \nmekes Are Net Exposed To Vrazardous heck Ta Jan 2014, T Was Sent Ts Thele Blanc Laat
As Park OF AYarole Program » From Mag To hugust 2014 Tempevakures Exceeded 95° fina too" On Severed
Bui Wings jlo racy Te Whak The Court Orlered \n The Above Menhwoned Lussut,

RELIEF:

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.

To Grant My lawsuit Kea uesting To Be Paid 120 Mi Hsia Dellats hs My Part OF TheSettle ment In The
Prbsve Case. t Be Paid By thy Some Source, Whe Paid -thelewyecs 1S Milen Foo Ther ERR crs,

GENERAL BACKGROUND INFORMATION:

A. State, in complete form, all names you have ever used or been known by including any and all aliases.

Re W Anatea Jn
Os

B. List all TDCJ-CID identificaiton numbers you have ever been assigned and all other state or federal
prison or FBI numbers ever assigned to you.

33 1b 34 yet2ee , 144963 (Wisate Number Unknown ».

SANCTIONS:
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES VNO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

1. Court that imposed sanctions (if federal, give the district and division): N Ih
2. Case number: AV J

3. Approximate date sanctions were imposed: Aly / A
4

 

. Have the sanctions been lifted or otherwise satisfied? N, / & YES NO

Rev. 05/15
Case 1:20-cv-00182-MJT-ZJH Document 1 Filed 08/22/19 Page 5 of 5 PagelD#: 5

C. Has any court ever warned or notified you that sanctions could be imposed? YES YY NO

D. If your answer is “yes,” give the following information for every lawsuit in which a warning was issued.

(If more than one, use another piece of paper and answer the same questions.)

 

1. Court that issued warning (if federal, give the district and division): MW, /é
2. Case number: N, /ts
3. Approximate date warning was issued: N ) b-

Executed on: 08-§q - 19 Kel Angton Jr * 7199 S64

" Ae dingo FV

] (Signature & Plaintifiy

PLAINTIFF’S DECLARATIONS

1.

oS)

I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct.

I understand, if I am released or transferred, it is my responsibility to keep the court informed of my
current mailing address and failure to do so may result in the dismissal of this lawsuit.

I understand I must exhaust all available administrative remedies prior to filing this lawsuit.
I understand I am prohibited from brining an in forma pauperis lawsuit if I have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
imminent danger of serious physical injury.

. Tunderstand even if] am allowed to proceed without prepayment of costs, [am responsible for the entire

filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

Signed this (gt dayof August 20 19

(Day) (abnth) (year)

kell fing ton In * 7199563

) (Signatur@/of Plaint#f)

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.

Rev. 05/15
